Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter terminology.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “footprint” is not disclosed in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second chamber axially adjacent to and not within a footprint of the first chamber must be shown or the feature(s) canceled from the claim(s).  The drawings show each camber axially aligned with the one above it, and would therefore be within the “footprint”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 16-18 and 20 are objected to because of the following informalities:  
Claims 16-18 and 20 recites “the microencapsulated acid particles” and not “microencapsulated acid particulates” as in claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a "New Matter" rejection per MPEP §608.04.
Claims 1, 7, and 12 recite “a second chamber axially adjacent to and not within a footprint of the first chamber”. First, as noted above, the term "footprint" is not used in the originally filed specification. Therefore, the specification does not provide any clear metes and bounds for how Applicant is interpreting the present amendments and how  they view it as fully supported by the originally filed specification. Nor does Applicant's remarks indicate where these amendments are supported by the originally filed specification.
Looking at the dictionary definition "footprint", the examiner interprets "footprint" within the present context to be the outline / perimeter of an object. Something would therefore "be within the footprint" if it is within that perimeter. "Not within a footprint" would therefore mean that the two features are offset relative to each other, presumably relative to vertical.
 However, the drawings show the housing of the acid payload chamber and perforating gun payload touching each other and axially aligned / coaxial with each other. If Applicant is attempting to recite the components' relative positioning in a horizontal wellbore (as is suggested but not expressly taught by figs 6A-8D), then (A) this orientation has no structural limitations on apparatus claim 1-4 ("Manner of operating the device does not differentiate apparatus claim[s] from the prior art" - MPEP §2114), and (B) any horizontal positioning is not recited in method claims 7-20 (and which allow for a vertical wellbore). In other words, the assembly shown in fig 4 of the present case has each gun module clearly within the footprint of the module above it, when the gun is assembled and suspended in the wellbore. The examiner respectfully holds the present amendments to be not supported by the originally filed specification based of their current understanding / interpretation of the claims as outlined above.
Claims 2-4 and 8-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon rejected claims 1, 7, and 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “or similar material” is indefinite as it is relative and subjective. See MPEP 2173.05(b), subsection III(C).
Claim 14 recites releasing a microencapsulated acid from the first chamber" without linking it to the "acid payload" which has "an acid" within it, as recited in claim 12. It is unclear how or if the "microencapsulated acid" of claim 14 differs from the "acid" of claim 12. Examiner notes that claim 9 expressly recites "the acid payload comprises microencapsulated acid…". 
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliat et al. (U.S. 2017/0234116A1).

Regarding claim 1, Gilliat et al. disclose a perforation gun assembly (18A, see fig. 3), comprising: 
a first chamber (any one of 30A1-30An, see fig. 3 and refer to para 0023), the first chamber (30A1) having an acid payload therein (refer to para 0021-0022 for detailed description of the acid payload in chamber 30A1); 
a second chamber (defined in 28A, see fig 3. Also see annotated fig. 1A below) located axially adjacent the first chamber (see annotated fig. 3 below) and not within a footprint of the first chamber (see annotated fig. 3 below; examiner notes that the drawings show the first chamber and second chamber touching each other), the second chamber having a perforating gun payload therein (refer to para 0019 and 0021-0022), wherein the perforation gun assembly (see fig. 3) is operable to adjust locations of the first chamber and the second chamber (via wireline 32) in a wellbore (12) to release the acid payload and the perforating gun payload at substantially the same location in the wellbore (at seen in fig. 3, the acid payload in first chamber 30A1 and gun payload in 28A at substantially the same location).

    PNG
    media_image2.png
    615
    927
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    985
    media_image3.png
    Greyscale


Regarding claim 7, Gilliat et al. disclose a method for performing a perforating operation in a subterranean formation (14; see fig. 3 and refer to abstract), comprising: 
using a perforation gun assembly (18A, fig. 1 and para 0019) having an acid payload in a first chamber (any one of 30A1-30An, see fig. 3 and refer to para 0023; further refer to para 0021-0022 for detailed description of the acid payload in chamber 30A1) and 
a perforating gun payload (para 0019: high explosive, HE, see fig. 1A above) in a second chamber (defined in 28A, see fig 3. Also see annotated fig. 1A above) axially adjacent to (see annotated fig. 3 above) and not within a footprint of the first chamber (see annotated fig. 3 above); 
adjusting locations of the first chamber and the second chamber (via wireline 32) in a wellbore (12) to release the acid payload and the perforating gun payload at substantially the same location in the wellbore (see fig. 2: each gun section 20-20n release the acid payload and the perforating gun payload at substantially the same location in the wellbore (as seen in fig. 3, the acid payload in first chamber 30A1 and gun payload in 28A at substantially the same location), and 
releasing an acid from the acid payload while simultaneously creating a perforation in the wellbore (para 0023: the perforation of the subterranean formation and release of the acid payload from the payload chamber occur simultaneously since they are both activated by the shaped charges).
Examiner also notes that the claims, as currently constructed, are broad, so fig. 1 can still be used to reject the claims 1 and 7 using a different interpretation wherein a first chamber (30sub1), containing the acid payload, is axially adjacent and not within a footprint of a second chamber (30sub 2) containing the perforating gun payload. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Johnson et al. (U.S. 2019/0031951A1). 

Regarding claims 2, 4, and 9, Gilliat et al. disclose the acid payload (contained in 30A1) contains/comprises an encapsulated acid (para 0021: the acid can be encapsulated in a shell) with a shell (para 0021: the acid can be encapsulated in a shell). 
However, Gilliat et al. is silent to microencapsulated acid particulates with a polymeric shell and an acid or acid precursor core.  
Johnson et al. teach a system for delivering chemicals to a petroleum reservoir (refer to abstract) comprising microencapsulated (refer to para 0015) acid particulates (10, fig. 1; para 0095: the particles can include fatty acid salts) with a polymeric shell (12, fig. 1 and para 0070) and an acid or acid precursor core (14). The system is configured to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (refer to para 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include microencapsulated acid particulates with a polymeric shell and an acid or acid precursor core, as taught by Johnson et al., to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (refer to para 0108). 

Regarding claim 8, Gilliat et al. disclose releasing an acid precursor (see fig. 3: acid in payload chamber 30A1) by 10perforating encapsulated acid in the acid payload (para 0021: the acid can be encapsulated in a shell of the payload) and simultaneously creating a perforation in the subterranean formation (refer to para 0022: detonation of the shaped charges in turn causes reaction of the acid payload chamber thereby releasing the acid treatment as the subterranean formation is perforated).  
However, Gilliat et al. is silent to microencapsulated acid particulates. 
Johnson et al. teach a system for delivering chemicals to a petroleum reservoir (refer to abstract) comprising microencapsulated (refer to para 0015) acid particulates (10, fig. 1; para 0095: the particles can include fatty acid salts). The system is configured to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (para 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include microencapsulated acid particulates, as taught by Johnson et al., to be able to penetrate micro-level pores in the subterranean formation and to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (refer to para 0108). 

Regarding claim 10, the combination of Gilliat et al. and Johnson et al. teach all the features of this claim as applied to claim 9 above; Gilliat et al. further disclose releasing the encapsulated acid payload from the first chamber (30A1; see fig. 3 and refer to para 0022), and 20activating the perforating gun payload in the second chamber (chamber in case, C, of shaped charge 28 holding the HE, fig. 1) while simultaneously releasing acid by perforating microencapsulated acid particulates and creating a perforation in the subterranean formation (refer to para 0022 and 0023).  

Regarding claim 11, the combination of Gilliat et al. and Johnson et al. teach all the features of this claim as applied to claim 10 above; Gilliat et al. further disclose wherein the first chamber (30A1) and the 25secseSsecond chamber (defined in 28A) can be released/activated sequentially and substantially in the same location (see fig. 3 and refer to para 0023), and the acid and/or acids precursor can be target-released into the perforation (see fig. 3).  

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1).

Regarding claim 3, Gilliat et al. disclose a propellant (para 0021: the payload chamber 30A1 can also include propellant) or similar material, and can be activated (para 0025: the propellant can be activated by a detonating cord to create energy needed to release the acid). 
However, Gilliat et al. is silent to an overbalance payload in a third chamber; wherein the overbalance payload contains propellant or similar material, and can be activated to create a transient overbalance condition.  
Ratanasirigulchai et al. teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include an overbalance payload in a third chamber, wherein the overbalance payload chamber contains the propellant, as taught by Ratanasirigulchai et al., for the purpose of creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. This will increase the permeability of the fractured zone and allow increase flow of fluid into the wellbore. 

Regarding claim 12, Gilliat et al. disclose a method for performing a perforating operation in a subterranean formation (14; see fig. 3 and refer to abstract), comprising:
using a perforation gun assembly (18A, fig. 3) having an acid payload in a first chamber (any one of 30A1-30An, see fig. 3 and refer to para 0023; further refer to para 0021-0022 for detailed description of the acid payload in chamber 30A1) and a perforating gun payload (para 0019: high explosive, HE, see fig. 1A above) in a second chamber (defined in 28A, see fig 3. Also see annotated fig. 1A above) axially adjacent to (see annotated fig. 3 above) and not within a footprint of the first chamber (see annotated fig. 3 above); 
and, an overbalance payload, wherein the overbalance payload contains propellant (para 0021: the payload chamber 30A1-30 can also include propellant) and can be activated (para 0025: the propellant can be activated by a detonating cord to create energy needed to release the acid); and 
releasing an acid from the acid payload while simultaneously creating a perforation in the subterranean formation (14; see fig. 3 and refer to para 0022: detonation of the shaped charges in turn causes reaction of the acid payload chamber thereby releasing the acid treatment).
However, Gilliat et al. is silent an overbalance payload in a third chamber axially adjacent to the first or second chamber activated to create a transient overbalance condition.
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to have the overbalance payload in a third chamber axially adjacent to the first or second chamber activated to create a transient overbalance condition, as taught by Ratanasirigulchai et al., for creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. This will increase the permeability of the fractured zone and allow increase flow of fluid into the wellbore.

Regarding claim 13, the combination of Gilliat et al. and Ratanasirigulchai et al. teach all the features of this as applied to claim 12 above; Gilliat et al. further disclose activating the perforating gun payload (refer to para 0019 and 0021-0022), and simultaneously, releasing the acid or acid precursor by creating a perforation (refer to para 0022 and 0023), wherein pushing the released 15acid or acid precursor into the perforation (refer to para 0007).
However, Gilliat et al. fail to teach activating the overbalance payload.  
Ratanasirigulchai et al., as previously discussed, teach overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), activating the overbalance payload (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include activating the overbalance payload, as taught by Ratanasirigulchai et al., for creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. This will increase the permeability of the fractured zone and allow increase flow of fluid into the wellbore.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1) as applied to claim 13 above, and further in view of Johnson et al. (U.S. 20190031951A1).

Regarding claim 14, the combination of Gilliat et al. and Ratanasirigulchai et al. teach all the features of this as applied to claim 12 above; Gilliat et al. further disclose  releasing an encapsulated acid (para 0021: the acid can be encapsulated in a shell) from the first chamber (30A1); activating the perforating gun payload in the second chamber (chamber in case, C, defined in 28A holding the HE, fig. 1A), and simultaneously, 20releasing the acid or acid precursor by perforating encapsulated acid and creating a perforation (refer to para 0022 and 0023), wherein pushing the released 15acid or acid precursor into the perforation (refer to para 0007).
However, Gilliat et al. fail to teach activating the overbalance payload in the third chamber. 
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include activating the overbalance payload in the third chamber, as taught by Ratanasirigulchai et al., for creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. This will increase the permeability of the fractured zone and allow increase flow of fluid into the wellbore.  
However, the combination of Gilliat et al. and Ratanasirigulchai et al. fail to teach microencapsulated acid particulates.
Johnson et al. teach a system for delivering chemicals to a petroleum reservoir (refer to abstract) comprising microencapsulated (refer to para 0015) acid particulates (10, fig. 1; para 0095: the particles can include fatty acid salts). The system is configured to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (refer to para 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al. and Ratanasirigulchai et al. to include microencapsulated acid particulates, as taught by Johnson et al., to be able to penetrate micro-level pores in the subterranean formation and to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time (refer to para 0108). 

Regarding claim 2515, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 14 above; Gilliat et al. further disclose wherein the first chamber (30A1) and the second chamber (chamber in case, C, defined in 28A holding the HE, fig. 1) can be released/activated sequentially and substantially in the same location (see fig. 3 and refer to para 0023: the perforation of the subterranean formation and release of the acid payload from the payload chamber occur simultaneously since they are both activated by the shaped charges), and the acid and/or acid precursor can be target-released into the perforation (see fig. 3).  
However, Gilliat et al. fail to teach activating the third chamber, pushing the released acid or acid precursor into the perforation. 
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al. and Johnson et al. to include the third chamber and pushing the released 15acid or acid precursor into the perforation, as taught by Ratanasirigulchai et al., for creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. This will increase the permeability of the fractured zone and allow increase flow of fluid into the wellbore. 

30 Regarding claim 2516, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Johnson et al. further disclose wherein the microencapsulated acid particles range from 0.001 micrometers to 500 micrometers  (refer to para 0028).  
However, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. do not teach that the range is up to 5000 micrometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. to have the microencapsulated acid particulates range to about 5000 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.

Regarding claim 2517, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Gilliat et al. further disclose wherein the microencapsulated acid particles comprise one of HCI, H2SO4, HF, H3PO4, or HNO3 (refer to para 0021: HCl).  

Regarding claim 2518, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Gilliat et al. further disclose wherein the microencapsulated acid particles 5comprise an organic acid (para 0021: lactic acid).  

Regarding claim 2519, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 18 above; Gilliat et al. further disclose wherein the organic acid comprises one of acetic acid, tartaric acid, formic acid or lactic acid (refer to para 0021).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1) and Johnson et al. (U.S. 20190031951A1) as applied to claim 15 above, and further in view of Lee et al. (U.S. 2012/0205102A1).

10 Regarding claim 2520, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Johnson et al. further disclose wherein the microencapsulated (refer to para 0015) acid particles (10, fig. 1; para 0095: the particles can include fatty acid salts) are encapsulated in a polymer material (12, fig. 1 and para 0070).
However, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. is silent to an inert polymer. 
Lee et al. teach a shell (101, fig. 1) made from a polymer that is inert (refer to para 0019 and 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. to have used an inert polymer, as taught by Lee et al. to avoid damaging the wellbore wall as they will not participate in any chemical reaction. 
Response to Arguments
Applicant's arguments filed on 11/28/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 7, and 12, applicant argues that Gilliat et al. fails to teach the second chamber located axially adjacent the first chamber and not within a footprint of the first chamber, the second chamber. Applicant states that Gilliat, in fig. 1, disclose or suggest an acid payload in a first chamber and a perforating gun payload in a second chamber axially adjacent to and not within a footprint of the first chamber.
Examiner respectfully disagree. In this rejection, examiner is now using the embodiment of fig. 3 defining the second chamber as the area in 28A, enclosed by case C and lining L, see annotated fig. 1A above holding the HE. As seen in fig. annotated fig. 3 above, Gilliat et al. teach a first chamber (30A1; refer to para 0021-0022 for detailed description of the acid payload in chamber 30A1) axially adjacent to and within a footprint of the second chamber, (as defined in 28A). 
Examiner also notes that the amendment to claims 1, 7, and 12, as currently constructed, are still very broad, so fig. 1 can still be used to make a rejection using a different interpretation wherein a first chamber (30sub1), containing the acid payload, is axially adjacent and not within a footprint of a second chamber (30sub 2) containing the perforating gun payload. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676